Authority of the Advisory Board for Cuba Broadcasting to Act
   in the Absence of a Presidentially Designated Chairperson
The adv iso ry B o ard for C uba Broadcasting has the authority to m eet and to conduct business without
   a p residentially d esignated chairperson o r an acting chairperson.

The advisory B o ard for C uba Broadcasting does not have the authority to elect an acting chairperson.

                                                                                                          January 4, 2000

       M   em o ran d u m   O p in io n   fo r t h e   A d v is o r y B o a r d   fo r   C u b a B r o a d c a s t in g


   You have asked for our opinion whether the Advisory Board for Cuba Broad­
casting ( “ Board” ), in the absence o f a presidentially designated chairperson, may
discharge its statutory responsibilities with a Board-elected acting chairperson.1
Your letter indicates that the Board has attempted to meet with an acting chair­
person whom the Board elected, but that these meetings have not taken place
because the USIA and the International Broadcasting Board (“ IBB” ) have
declined to authorize the necessary travel orders. According to your letter, the
USIA and the IBB did not authorize travel orders because they believe that the
Board lacks authority to function without a presidentially designated chairperson.
   Although your letter is somewhat ambiguous on the point, your framing of the
issue appears to assume that the Board’s ability to elect an acting chairperson
is an essential condition for it to operate in the absence of a presidentially des­
ignated chairperson. Because we do not think it necessarily follows that the Board
may meet and conduct its business only if there is a presidentially designated
chairperson or an acting chairperson, we consider separately (1) whether the Board
may carry out its statutory duties without a presidentially designated chairperson
or an acting chairperson and (2) whether the Board has the authority to elect
an acting chairperson. We conclude that the Board may meet and conduct business
in the absence of a presidentially designated chairperson or an acting chairperson.
We also conclude that the Board has no authority to elect an acting chairperson.

                                                  I. Background

  The Board was established under section 5 of the Radio Broadcast to Cuba
Act. Pub. L. No. 98-111, §5, 97 Stat. 749, 750-51 (1983) (codified as amended
at 22 U.S.C.A. § 1465c (West Supp. 1999)).2 It consists of nine members

   1See Letter for Randolph D Moss, Acting Assistant Attorney General, Office of Legal Counsel, from Christopher
D Coursen, Board (June 7, 1999). In addition to the views expressed in your letter, we have also considered the
views o f the United States Information Agency ( “ USIA” ), which it provided at our request See Letter for Randolph
D Moss, Acting Assistant Attorney General, O ffice o f Legal Counsel, from Les Jin, General Counsel, USIA (Oct.
1, 1999).
   2 The statutory provisions governing the Board, as amended, are collectively referred to as the “ Act” in this
memorandum


                                                             24
    Authority o f the Advisory Board fo r Cuba Broadcasting to Act in the Absence o f a Presidentially
                                          Designated Chairperson

appointed by the President, with the advice and consent of the Senate. 22 U.S.C.A.
§ 1465c(a). The President designates one member to serve as chairperson. Id. The
members are appointed to terms of three years and may continue to serve at the
expiration of their terms until successors are appointed and qualified. Id.
§ 1465c(c).
   Under the Act, the Board is to “ review the effectiveness of the activities carried
out under this subchapter [relating to radio broadcasting to Cuba] and the Tele­
vision Broadcasting to Cuba Act and shall make recommendations to the President
and the Broadcasting Board of Governors as it may consider necessary.” Id.
§ 1465c(b). According to your letter, the Board conducts business through periodic
meetings at which a quorum gathers to address issues within the Board’s statutory
purview. Because members of the Board are located throughout the country, it
is necessary to provide travel orders to pay for members to attend these meetings.
   Jorge Mas Canosa, who was the presidentially designated chairperson, died on
November 23, 1997.3 Since Mr. Mas’s death, the Board has been without a presi­
dentially designated chairperson. Nevertheless, it held two meetings, one in
December 1997 and a second in February 1998, presided over by a member des­
ignated by the Board. On April 15, 1998, the Board voted to elect an acting chair­
person to assume the functions otherwise performed by a presidentially designated
chairperson. The Board has not met since that time, however, because the USIA
and the IBB have rejected the Board’s requests for travel orders on the ground
that the Board lacks authority to function in the absence of a presidentially des­
ignated chairperson.

         II. Authority of the Board to Conduct Business Without a Chairperson

   We believe that, under the Act and general principles regarding the operation
of boards, the Board has the authority to meet and to conduct business without
either a presidentially designated or an acting chairperson. The Act vests the Board
as a whole, rather than any individual member, with the authority and responsi­
bility to carry out the statutory functions for which it was created:

            The Board shall review the effectiveness of the activities carried
          out under this subchapter and the Television Broadcasting to Cuba
          Act and shall make recommendations to the President and the
          Broadcasting Board of Governors as it may consider necessary.

22 U.S.C.A. § 1465c(b). In contrast, the Act assigns to the chairperson the single,
managerial function of appointing the staff director for the Board. See Pub. L.
No. 101-246, § 245(d), 104 Stat. 15, 62 (1990), as amended, reprinted in 22

  3 The factual background discussed in this paragraph is based on the facts as described in your letter requesting
our opinion. See supra note 1.


                                                      25
                           Opinions o f the Office o f Legal Counsel in Volume 24


U.S.C.A. § 1465c note. There is no suggestion in the language of the Act — let
alone any express statement — that the Board is prohibited from meeting or con­
ducting business without a presidentially designated or acting chairperson.
   More generally, the Act expresses Congress’s intent that the Board’s operations
not be terminated. In addition to providing that members of the Board may con­
tinue to serve after their terms have expired, 22 U.S.C.A. § 1465c(c), the Act
states that, “ [notwithstanding any other provision of law, the Board shall remain
in effect indefinitely.” Id. § 1465c(g).
   Furthermore, no general principle prohibits the Board from meeting and acting
in the absence of a chairperson. To the contrary, where no statutory provision
or regulation expressly restricts a board’s ability to meet or act, governing prin­
ciples support the authority of that board to continue to carry out its functions.
For example, this Office applied the principle “ that the basic premise governing
deliberative bodies is that the majority rules” when we resolved a dispute between
members of the Architectural and Transportation Barriers Compliance Board
(“ Compliance Board” ) and its chairperson over the authority to call an additional
meeting o f the Compliance Board. See Letter for Mason H. Rose V, Chairperson,
United States Architectural and Transportation Barriers Compliance Board at 2
(Sept. 17, 1981). Citing a Compliance Board rule under which “ [e]mergency
meetings of the Board shall be called by the Chairperson to deal with important
matters arising between regular meetings which require urgent action,” the chair­
person argued that only he could call an additional meeting (unless the Board
suspended the rules). Id. We distinguished the cited rule, since it addressed only
emergency meetings and the members were seeking to call an additional, non­
emergency meeting. Id. at 2-3. In addition, however, we considered the purpose
and effect of the cited rule and concluded, against the backdrop of the majority-
rule principle, that it was not intended to limit the Compliance Board’s authority
to call an emergency meeting. Rather, it was intended to set up an alternative
mechanism to allow the chairperson to call an emergency meeting when cir­
cumstances, as a practical matter, prevented the board from doing so. Id. We then
went on to consider whether, irrespective of the rule, the Compliance Board had
the authority to call an additional, non-emergency meeting even though its rules
only expressly provided for regular meetings and for emergency meetings. We
concluded that the lack of an authorizing rule did not limit the Compliance
Board’s authority: “ It would . . . be anomalous to conclude that the Board cannot
deal with the situation because the rules are silent on the right to call an additional
non-emergency meeting, however denominated. Giving credit to the presumption
of majority rule stated at the outset, we conclude that a majority of the Board
may act to do so.” Id. at 4.4
   4 In contrast to the broad, general power o f a board to act, a chairperson’s authority is circumscribed It includes
only powers expressly provided by statute, powers delegated by the board, and. perhaps, a limited set of powers
inferred from the nature o f being a chairperson See. e.g , Memorandum for Susan Martin, Executive Director,
National Commission on Libraries and Information Science, from John O. McGinnis, Deputy Assistant Attorney


                                                         26
    Authority o f the Advisory Board fo r Cuba Broadcasting to Act in the Absence o f a Presidentially
                                          Designated Chairperson

  Similarly, applying general principles regarding a board’s authority to act, we
opined that the Federal Home Loan Bank Board (“ FHLBB” ) could meet and
act when it had no chairperson. Federal Home Loan Bank Board — Chairman —
 Vacancy — Reorganization Plan No. 3 o f 1947 (5 U.S.C. App. 1), Reorganization
Plan No. 6 o f 1961 (5 U.S.C. App.), 3 Op. O.L.C. 283, 284 (1979) ( “ Federal
Home Loan Bank Board Opinion” ). In the absence of any specific statutory lan­
guage barring the FHLBB from meeting and conducting business without a chair­
person, we looked to the general principles of corporate common law to inform
our decision. Under those common law principles, “ business transacted at a
meeting of a corporate board is valid so long as there is sufficient notice to the
board members enabling them to attend, or if, in fact, all the members did attend,”
whether or not the board has a chairperson. Id. at 284 (citation omitted).5 Accord­
ingly, we concluded that, after the resignation of the chairperson of a three-person
board, “ if a meeting is held by the other two board members any action taken
at such meeting may not properly be challenged on the ground that the calling
of the meeting was not in conformance with the [statutory] plan.” Id.6

                  III. Authority of the Board To Elect an Acting Chairperson

   Although the Board has the authority to meet and to conduct business in the
absence of a presidentially designated chairperson, we do not believe that it has
either express or inherent authority to elect an acting chairperson. The only express
grant of authority to designate a chairperson is given to the President. See 22
U.S.C.A. § 1465c(a) ( “ The President shall designate one member of the Board
to serve as chairperson.” ). There is no suggestion in any provision of the Act
that the Board has any authority or role in determining who will be the chairperson
or in designating an acting chairperson. Cf. George v. Ishimaru, 849 F. Supp.
68 (D.D.C. 1994) (concluding that the commissioners had a role in designating
the acting staff director because the underlying statutory scheme expressly pro­
vided that a staff director could not be appointed by the President without the

 General, Office o f Legal Counsel, Re Relationship Between N at'l Comm'n on Libraries and Info Science and
Advisory Comm, to White House Conference on Library and Info Services at 6-7 (Feb. 12, 1990)
    5 With regard to these common law rules, see, e g , 2 William Meade Fletcher et a l , Fletcher Cyclopedia o f
 the Law o f Private Corporations §§392, 404, 411 (perm ed rev vol 1998), William J Grange, Corporation Law
fo r Officers and Directors: A Guide to Correct Procedure 383, 385 (1935) See also General Henry M Robert,
 Robert's Rules o f Order: Newly Revised §46, at 440 (9th ed 1990) (noting that meetings may be chaired by persons
 other than the chairperson)
    6 The principal functions assigned to chairpersons generally are presiding at meetings and, to a lesser extent, calling
 meetings As discussed above, we do not believe that the Act or any general principle regarding the operation of
 boards requires that these functions be performed only by a chairperson. Even if such a principle generally existed,
 however, it would be overcome with regard to advisory committees since the Federal Advisory Committee Act
 provides a potential statutory alternative to performance of these functions by a chairperson See Federal Advisory
Committee Act § 10(e), reprinted m 5 U S C. app. at 1376 (1994) ( “ There shall be designated an officer or employee
 of the Federal Government to chair or attend each meeting o f each advisory committee.” ), id. § 10(0 (“ Advisory
committees shall not hold any meetings except at the call of, or with the advance approval of, a designated officer
or employee o f the Federal Government          .” )


                                                           27
                           Opinions o f the Office o f Legal Counsel in Volume 24


concurrence of a majority of the commission), vacated as m oot , No. 94-5111,
1994 WL 517746 (D.C. Cir. Aug. 25, 1994).
  Furthermore, we do not believe that an authority of the Board to designate an
acting chairperson is implied by the statutory structure as a whole. In the absence
of a specific provision to the contrary, “ it should be assumed that the power
to designate an Acting Chairman remains in the President,” when the President
has exclusive authority under that act to designate the chairperson. Federal Home
Loan Bank B oard Opinion, 3 Op. O.L.C. at 283. While it might be possible that
this presumption could be rebutted if a statute expressed a clear congressional
intent for a board to operate without interruption and the appointment of an acting
chairperson by the board was necessary to prevent such an interruption, we need
not consider that question here. Because, as discussed in Part II, the Board is
able to operate without an acting chairperson, an authority of the Board to des­
ignate an acting chairperson cannot be inferred from necessity.7

                                               IV. Conclusion

   Although the Board does not have the authority to elect an acting chairperson,
it may meet and conduct business without a presidentially designated or an acting
chairperson.

                                                                        DANIEL L. KOFFSKY
                                                         Acting Deputy Assistant Attorney General
                                                                        Office o f Legal Counsel




   1 It does not follow from the conclusion that the Board may not designate an acting chairperson that it also may
not elect someone to chair a particular meeting. The authonty to designate a chairperson and the authonty to designate
someone to preside at a particular meeting are not the same. Members of deliberative bodies may routinely preside
at meetings in the absence o f the chairperson. See Robert's Rules o f Order: Newly Revised §46, at 440 We express
no view, however, on any possible effect § 10(e) of the Federal Advisory Committee Act may have on the applica­
bility o f this general practice to advisory committees Furthermore, we do not address in this opinion the specific
procedures through which the Board may m eet and conduct business in the absence of a chairperson.


                                                        28